DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 12/29/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Copies have not been submitted of foreign documents JP 3284476 and JP H09240887.

Claim Objections
Claim 8 is objected to because of the following informalities:  The term “walls” in line 4 should be recited as --wall--.  Only one wall is recited in the claim and furthermore, --wall-- is consistent with Claims 1 and 14. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murrell et al. (US Patent No. 7,159,863 B2).
	Regarding Claim 1, Murrell et al. discloses 
a support surface (bottom surface of 14, see Fig. 6A) to support print media; 
a guide wall (54) coupled to the support surface (both part of 14), wherein the support surface and the guide wall define a feed path for the print media into the printer 10 (i.e. feed path is in the left to right direction in Fig. 1) ; and 
a fill indicator (40) comprising a cam (42) rotatably coupled to the guide wall about an axis of rotation (46, Fig. 3B) that is perpendicular to the feed path (wherein plate 54 is parallel to the feed path as depicted in Fig. 1, thereby the axis being perpendicular to the feed path), wherein the cam includes an extension (arm portion from 46 to 44) that extends radially from the axis of rotation (Fig. 3A, Fig. 3B); 
wherein the cam is rotatable about the axis of rotation between a first position (i.e. raised/position 2 in Fig. 5) and a second position (i.e. lowered/position 1 in Fig. 5), wherein the extension is more proximate to the support surface when the cam is in the second position than when the cam is in the first position, and wherein the cam is rotationally biased from the second position toward the first position (i.e. as additional sheets are introduced, 42 is raised/biased upwards. It is noted the claim does not recite a structural biasing member).
Regarding Claim 3, Murrell et al. discloses 
a concave arcuate surface; 
a distal edge; and 
a planar surface; 

Regarding Claim 4, Murrell et al. discloses 
the planar surface is disposed between the concave arcuate surface and the support surface (i.e. it can be seen from Fig. 7 that the planar surface is below the concave arcuate surface and from Fig. 6A that it would be above the support surface).
Regarding Claim 5, Murrell et al. discloses 
a projection (56) that extends from the guide wall (lines 45-50 of Column 6), wherein when the cam is in the second position, the cam is engaged with the projection (Fig. 12).


    PNG
    media_image1.png
    651
    751
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a guide wall moveable along a support .

Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a guide wall to move perpendicularly to a feed path in combination with a fill indicator as claimed (Claims 8-15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US Patent No. 8,393,613) discloses a fill indicator 401 and 403.
Shiba (US Pub No. 2017/0001819) and Wada (US Pub No. 2016/0096699) disclose a fill indicator but lack an extension and distal edge.
Nishinakama (US Pub No. 2011/0037220) discloses a cam urged down by a torsion spring 5.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        February 8, 2022